DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4 and 8 are objected to because of the following informalities:  
Claim 3, line 2 recites “a new mounting shaft” which should be changed to “the new mounting shaft” to reflect the antecedent basis of claim 1, line 7.
Claim 4, line 1 recites “in the step for” which should be changed to “in the step of”. See also: 
Claim 6, line 1
Claim 7, line 1
Claim 8, line 1
Claim 4, line 3 recites “retainer clips” which should be changed to “the retainer clips” to reflect the antecedent basis of claim 3, lines 1-2.
Claim 8, line 2 recites “assemble” which should be changed to “assembled”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 2 recites “a tube centered through holes through a spring perch frame”. The poor grammar of this limitation makes it unclear what this limitation is reciting. Appropriate correction is required to ensure clarity of the limitation. For examination purposes, this limitation is interpreted to recite “a tube centered on through holes through a spring perch frame”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DazeCars in view of FordMuscle, and further in view of MustangsandMore.
Regarding claim 1, DazeCars discloses a method (‘Process’) for creating a roller spring perch, comprising:
removing a rubber bushing from an existing spring perch that has the rubber bushing implemented between an existing mounting shaft, and an existing tube mounted through a frame (Para. 3 of Process the rubber is removed from the shaft);
removing the existing tube from the frame (Fig. captioned “Perch after the center shaft is removed” shows the frame after the existing tube has been removed, described in Para. 1 of Process section, where center shaft tubing is cut out from frame);
preparing a new tube to accommodate ball bearings (Para. 6 – 8 of Process section, Fig. above ‘Other Things to Consider’ section show the new tube before and after installation of the bearings);
machining a new mounting shaft from the existing mounting shaft (Para. 4 of Process section describes punching a dimple in the shaft);
assembling the new mounting shaft to the new tube with ball bearings (Para. 7 – 8; Fig. captioned ‘With the bearing shaft assembly slid in…’ describe assembling the shaft to the tube with the bearings); and
joining the new tube with mounting shaft and bearings to the frame (Para. 6 describes welding the new tube to the frame).
DazeCars does not disclose burning the rubber bushing out of existing spring perch, or counterboring the tube at each end.
FordMuscle teaches burning a rubber bushing out of an existing spring perch between a mounting shaft and a tube (Step 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by DazeCars by burning out the rubber bushing as disclosed by FordMuscle because burning the rubber bushing allows the shaft to be separated from the rubber (Step 2 of FordMuscle).
MustangsandMore teaches to counterbore the new tube at each end to accommodate the ball bearings (Second post from BLstangin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by DazeCars by counterboring the tube as disclosed by MustangsandMore because the counterbore prevents the bearings from sliding into the tube (Second post from BLstangin on MustangsandMore).

Regarding claim 2, DazeCars, modified as above, further discloses (all references are to DazeCars) enlarging the holes through the frame to accommodate the new tube before the step of joining the new tube with the new mounting shaft and bearings to the frame (Para. 2 of Process section; using drill press; Difference between Fig. captioned ‘Perch after the center shaft is removed’ and Fig. captioned ‘Not much left of the original perch’ shows enlargement of holes).

Regarding claim 3, DazeCars, modified as above, does not disclose machining capture grooves for retainer clips in the step of machining the new mounting shaft from the existing mounting shaft.
MustangsandMore teaches machining capture grooves for retainer clips in the step of machining the new mounting shaft from the existing mounting shaft (Second post from BLstangin; ‘snap ring grooves’).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by DazeCars by machining capture grooves for retainer clips as disclosed by MustangsandMore because the grooves and clips prevent the bearings from sliding off the shaft (Second post from BLstangin on MustangsandMore).

Regarding claim 4, DazeCars, modified as above, further discloses (all references are to MustangsandMore) in the step of assembling the new mounting shaft to the new tube with ball bearings, retaining the ball bearings on the new shaft by snapping retainer clips into the grooves (Second post from BLstangin; ‘snap ring’).

Regarding claim 5, DazeCars, modified as above, further discloses (all references are to DazeCars) that the new tube is assembled to the frame before the new mounting shaft is assembled to the new tube with ball bearings (Fig. above ‘Other Things to Consider’ section show the tube welded to the frame before assembling the mounting shaft to the tube).

Regarding claim 6, DazeCars, modified as above, further discloses (all references are to DazeCars) in the step of joining the new tube with new mounting shaft and bearings to the frame, the new tube is spot welded to the frame (Para. 7 of Process section).

Regarding claim 7, DazeCars, modified as above, further discloses (all references are to DazeCars) in the step of joining the new tube to the frame, the new tube is spot welded to the frame (Para. 7 of Process section).

Regarding claim 12, DazeCars, modified as above, does not disclose retainer clips snapped into grooves machined in the mounting shaft.
MustangsandMore teaches retainer clips snapped into grooves machined in the mounting shaft (Second post from BLstangin; ‘snap ring grooves’).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by DazeCars by using retaining clips snapped into grooves as disclosed by MustangsandMore because the grooves and clips prevent the bearings from sliding off the shaft (Second post from BLstangin on MustangsandMore).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DazeCars in view of FordMuscle.
Regarding claim 9, as best understood (see rejection under 35 U.S.C. 112 above), DazeCars discloses a roller spring perch, comprising:
a tube centered on through holes through a spring perch frame with a mounting shaft assembled within and through the tube by ball bearings (Figs. above ‘Other Things to Consider’ section show tube mounted to frame with mounting shaft assembled to the tube via ball bearings);
wherein the spring perch frame is salvaged from an existing spring perch by removing a rubber bushing from the existing spring perch that has the rubber bushing implemented between an existing mounting shaft, and an existing tube mounted through a frame (Para. 3 of Process the rubber is removed from the shaft).
DazeCars does not disclose burning the rubber bushing out.
FordMuscle teaches burning a rubber bushing out of an existing spring perch between a mounting shaft and a tube (Step 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by DazeCars by burning out the rubber bushing as disclosed by FordMuscle because burning the rubber bushing allows the shaft to be separated from the rubber (Step 2 of FordMuscle).

Regarding claim 10, DazeCars, modified as above, further discloses (all references are to DazeCars) that the mounting shaft is a new mounting shaft machined from a mounting shaft salvaged from the existing spring perch (Para. 4 of Process section describes punching a dimple in the shaft).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach roller spring perches of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614